898 F.2d 155
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Tomas GARCIA;  Victor Garcia, Defendants-Appellants.
No. 90-5214.
United States Court of Appeals, Sixth Circuit.
March 19, 1990.

1
Before RALPH B. GUY, Jr. and BOGGS, Circuit Judges, and AVERN COHN, District Judge*.

ORDER

2
Defendants Tomas and Victor Garcia appeal the district court's order denying their motion to revoke the magistrate's order that they be detained pending trial.  The United States has filed a brief opposing the defendants' release.


3
Upon review of the relevant documents, we conclude that the district court did not err in ordering the defendants' detention pending trial.  See 18 U.S.C. Sec. 3142(e);  United States v. Hazime, 762 F.2d 34 (6th Cir.1985).  Accordingly, the district court's order denying the motion for revocation is affirmed.



*
 The Honorable Avern Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation